Citation Nr: 1014442	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability secondary to service-connected pes cavus with 
callosities.

2.  Entitlement to service connection for a left knee 
disability secondary to service-connected pes cavus with 
callosities.

3.  Entitlement to service connection for a back disability 
secondary to service-connected pes cavus with callosities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1946 
to September 1949, and from December 1950 to April 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In April 2009, this case was remanded by 
the Board for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability was not caused or 
made chronically worse by service-connected pes cavus with 
callosities.

2.  The Veteran's left knee disability was not caused or made 
chronically worse by service-connected pes cavus with 
callosities.

3.  The Veteran's back disability was not caused or made 
chronically worse by service-connected pes cavus with 
callosities.


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102 (2009); 38 C.F.R. § 3.310 (2006).

2.  The Veteran does not have a left knee disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102 (2009); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have a back disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2005, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notification 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to secondary service connection, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  While the notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), since the Veteran's claims will be 
denied, these questions are not now before the Board.  
Consequently, a remand of the service connection question is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).   

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided an examination in furtherance of his 
claim.  A VA examination with respect to the issues on appeal 
was obtained in July 2009, with addenda to the initial 
examination dated in October and December of 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the opinion 
obtained in this case is adequate, as it was predicated on 
consideration of the STRs, VA and private medical records in 
the Veteran's claims file, and considered all of the 
pertinent information of record, including the medical 
records related to a 1973 fall, and the Veteran's contention 
that his January 1973 fall, which resulted in knee and back 
disabilities, was caused by his service-connected pes cavus.  
The examiner also considered a 1976 statement by K.S, M.D., 
and April 1976 and June 2009 statements by S.J., D.C.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination and opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  No duty to assist was unmet.

II. Law and Analysis

The Veteran is service connected for pes cavus with 
callosities.  He contends that his currently diagnosed knee 
disabilities and back disability are secondary to his 
service-connected pes cavus.  Specifically, the Veteran 
asserts that his service-connected foot disability caused a 
1973 work-related fall and resulted in back and knee 
disabilities.  (In a July 2006 statement of the case and 
October 2006 supplemental statement of the case, the RO also 
addressed the question of whether any claimed disability 
began during a period of active military service.  In a 
December 2006 statement, the Veteran made clear that he had 
never claimed that knee or back disability began during 
service.  Rather, his claim was based on the theory that each 
disability began after service as a direct result of his 
service-connected pes cavus with callosities.)  Therefore, 
the Board's analysis will focus on the Veteran's claim for 
service connection for back and knee disabilities on a 
secondary basis.

VA regulations state that a disability that is proximately 
due to or the result of a service-connected disease or injury 
is considered service connected, and when thus established, 
this secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Further, additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  

In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
supra (which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.  38 C.F.R. 
§ 3.310 (2006).

The record contains an August 1973 U.S. Department of Labor 
Workplace Standards Administration Bureau of Employee 
Compensation Report, noting that in January 1973 while the 
Veteran was working as a city letter carrier for the United 
States Postal Service, he slipped and fell on ice, causing 
sore knees, sore back and skinned finger.  An attached 
physician's report reflected a diagnosis of spondylalgia, 
with the physician noting that the accident probably 
precipitated the inflammatory process.  These medical records 
indicate that although the Veteran had recovered from 
injuries to his knees and finger, he had an inflammatory 
process of the layers of hyaline cartilage which covered the 
upper and under surfaces of the bodies of the vertebra, and 
noted that in general, people do not usually get entirely 
well of the inflammatory process.

Here, the record contains an April 1976 letter from K.S., 
M.D. stating that ever since the Veteran was forced to jump 
from a top bunk onto the floor during active duty, he has 
experienced the onset of severe pain and burning in the 
plantar surfaces of the fore-feet bilaterally.  Dr. S. stated 
that because of the problems with his feet,  the Veteran also 
had some intermittent back problems in the past caused by the 
mechanical derangement.

The record also contains a June 2005 examination by S.J., 
D.C., at which the Veteran reported that he initially injured 
himself in the Marines in 1947.  He noted that he jumped out 
of his bunk bed while in boot camp, landing on his feet and 
felt immediate pain.  The examiner, S.J. stated that the 
Veteran's symptoms "appeared to" have come on as a result 
of a progressive condition that could be attributed to the 
initial injury in service.  S.J. commented that the Veteran's 
history, subjective and objective findings, and radiographic 
examination showed evidence from a medical viewpoint that his 
condition was the result of a pre-existing condition.  Dr. 
S.J. went on to state that the Veteran's current condition 
showed a strong correlation to the injury he sustained while 
in the Marines.  Dr. S.J. noted that severe foot pain "could 
result in" compensatory biomechanical effort of the knees 
bilaterally following the kinematic chain to the hips, lumbar 
spine, thoracic spine and up into the neck.  He noted that 
the Veteran had resultant back surgery in 1983 and 
replacement of the right knee, and stated that he currently 
suffered daily from the resultant mechanical efforts of his 
body, and had difficult ambulation.

A December 2005 QTC examination by G.C., M.D., reflected a 
diagnosis of status-post right knee arthroplasty, 
degenerative joint disease of the left knee, and degenerative 
joint disease of the lumbar spine.  Dr. C. opined that the 
degenerative joint disease of the knees and lumbar spine were 
less likely related to the pes cavus.  However, Dr. C. 
provided no rationale or explanation to support his opinion.

In a June 2009 opinion, S.J., D.C. of the Javersak 
Chiropractic Clinic, opined that the Veteran had suffered 
biomechanical and kinematic stresses of the spine related to 
his feet.  S.J. noted that the Veteran received repetitive 
undue stress to his feet while serving in the Marines when he 
was forced to jump out of his bunk.  S.J., D.C. stated that 
due to the chronic pain that ensued from his foot pain, 
biomechanical compensatory changes to the joints superior to 
his feet via the kinematic chain occurred.  S.J. stated that 
proprioceptively the feet are a very important component in 
the chain as they sense and feel changes of surface angle, as 
well as offer support during gait and standing.  These 
changes may cause a person to be unstable during these 
activities.  If there is an alteration in any of these, the 
person is more likely to fall.

The Veteran was afforded a VA examination in July 2009.  At 
this examination, the Veteran again expressed his belief that 
he kept falling due to his weak feet, and described the 1973 
winter while working for the post office when he was 
delivering mail on his route during winter snow, and he fell, 
injuring both knees and his back, and noted that ever since 
this 1973 incident, he had experienced problems with his 
knees and back.  On examination, A.Y., M.D. noted that the 
Veteran's feet were not tender on palpation and he found no 
weakness or instability of the feet.  Dr. Y. noted that 
movements of the feet and ankles were normal and no pain was 
noticed.  Dr. Y. diagnosed the Veteran with status-post total 
knee replacement of the right knee with mild loss of 
function, degenerative joint disease of the left knee with 
mild loss of function, and status-post lumbar laminectomy 
with degenerative disc disease with mild loss of function.  
Dr. Y. opined that the Veteran's right knee replacement, 
degenerative joint changes of the left knee, and status-post 
lumbar laminectomy with degenerative disc disease of the 
lumbar spine were not likely due to or aggravated by pes 
cavus deformity and callosities of both feet.  Rather, Dr. Y. 
opined that the degenerative changes of both knees and spine 
were likely due to work related injuries sustained when he 
fell on ice while delivering mail, in addition to an age 
related wear and tear process.  Dr. Y. reasoned that there 
was no weakness or instability of the Veteran's ankles or 
feet noticed during the examination to cause him to fall on 
ice due to pes cavus deformity, and also noted that the 
private medical records associated with treatment or 
evaluation following the 1973 fall made no mention of pes 
cavus causing the fall.  Finally, Dr. Y. also explained that 
a June 2005 examination report by E.H., M.D. of the Warren 
Clinic indicated that muscle strength and tone of bilateral 
lower extremities appeared to be within normal limits.  See 
July 2009 VA examination, and October and December 2009 
addenda.

The record also contains statements from the Veteran's son, 
noting that his father frequently fell due to foot pain, and 
stated that in 1973 he had a major fall during bad weather 
with severe damage to his knees and back.  See August 2006 
statement by J.F.

After examining the evidence in its entirety, the Board finds 
that the Veteran's back and knee disabilities were not caused 
or aggravated by his service-connected pes cavus with 
callosities.  

A July 2009 VA examiner, Dr. Y. opined that the Veteran's 
status post right knee replacement, degenerative joint 
changes of the left knee, and status post lumbar laminectomy 
with degenerative disc disease of the lumbar spine were not 
likely due to or aggravated by pes cavus deformity and 
callosities of the feet.  In rendering his opinion, Dr. Y. 
took into consideration the statement by K.S., M.D. dated in 
April 1976, which noted that because of the problems with the 
Veteran's feet, he had some intermittent back problems in the 
past caused by the mechanical derangement; and Dr. S.J.'s 
opinion dated in June 2009 which stated that the Veteran's 
foot disability caused biomechanical and kinematic stresses 
of the spine, and further explained how foot problems could 
lead to instability in standing and gait because of 
proprioception problems.

However, even after considering medical opinions by K.S., 
M.D. and S.J., D.C., Dr. Y. opined that the Veteran's back 
and knee disabilities were not caused or aggravated by his 
service-connected pes cavus, but instead began following a 
January 1973 slip and fall that occurred when the Veteran was 
delivering mail for the U.S. Postal Service.  Dr. Y. 
explained why the evidence pointed to the conclusion that the 
fall was not caused by the service-connected foot disability 
and also noted that age related wear and tear was an 
aggravating factor in the Veteran's back and knee 
disabilities.  In fact, on several occasions, the Veteran 
himself conceded that the 1973 fall was the beginning of his 
back and knee problems; however, he believed that the fall 
occurred because of instability caused by his service-
connected pes cavus.  Dr. Y. refuted the Veteran's 
contention, explaining that there was no weakness or 
instability of the Veteran's ankles or feet that would have 
caused him to fall on ice due to pes cavus deformity, and 
also noted that the private medical records that documented 
his 1973 fall made no mention of a foot problem causing the 
fall.  

Dr. Y.'s statement that the Veteran's back and knee 
disabilities were due to a 1973 work related fall that was 
unrelated to service-connected disability is supported by 
contemporaneous medical evidence found in a U.S. Department 
of Labor physician's report dated in 1973 where the doctor 
noted that the Veteran fell on ice while on his mail route, 
injuring his back and knees, and stated that the accident 
probably precipitated an inflammatory back process.  
Additionally, although the examiner did not offer a 
rationale, Dr. G.C.'s December 2005 opinion was in agreement 
with Dr. Y.'s opinion, as Dr. C. opined that the degenerative 
joint disease of the bilateral knees and lumbar spine were 
less likely related to the pes cavus.  

In summary, the Board finds that the persuasive medical 
evidence shows that the Veteran's back and knee disabilities 
began following a January 1973 slip and fall that was not 
caused by a foot problem.  Although the Veteran believes that 
he fell due to his service-connected pes cavus, he is not 
competent to report that a certain medical disability caused 
his fall, as this is a medical question.  

The Board acknowledges Dr. S.J.'s opinions expressing his 
belief that the Veteran's current back and knee disabilities 
were related to his service-connected pes cavus; however, the 
Board finds that S.J.'s opinion is entitled to less probative 
weight than the 2009 VA examiner's opinion.  Here, in a June 
2005 examination, and a June 2009 letter, S.J. opined that 
the Veteran's symptoms (spine and knee problems) appeared to 
have come on as a result of a progressive condition that 
could be attributed to a service-connected foot disability, 
noting that severe foot pain could result in compensatory 
biomechanical effort of the knees bilaterally following the 
kinematic chain to the hips, lumbar spine, thoracic spine and 
up into the neck.  In a June 2009 letter, S.J., D.C. 
explained that the Veteran suffered biomechanical and 
kinematic stresses of the spine related to his feet, noting 
that foot problems could lead to instability in standing and 
gait because the feet sense changes of surface angle, and 
offer support during gait and standing.

Dr. S.J.'s opinions are theoretical, and he speaks in 
generalities, stating possibilities without directly 
addressing the medical probabilities in this Veteran's case.  
Although he stated that severe foot pain resulted in 
compensatory biomechanical changes to the joints superior to 
the feet, (knees) and stated that the Veteran did suffer 
biomechanical and kinematic stresses of the spine related to 
his feet; and finally, noted that foot problems can lead to 
instability causing a person to fall, there is no indication 
that S.J. reviewed any of the pertinent medical evidence in 
the claims file, which is evident by Dr. S.J.'s failure to 
discuss or comment on the 1973 work related fall on ice.  The 
opinion only discussed how foot pain could lead to 
instability of gait and standing and cause a fall in the most 
general sense, rather than providing a more detailed 
assessment of the specific circumstances surrounding the 
Veteran's 1973 fall or taking into consideration the severity 
of the Veteran's specific foot disability, as the 2009 
examiner did in his opinion.  Instead, Dr. S.J. merely noted 
that foot pain affects gait and standing, making it more 
likely that a person will fall.

In this case, the Board finds that because Dr. S.J.'s opinion 
does not include a discussion of the 1973 work related fall, 
which was widely documented by several medical examiners and 
the Veteran himself as the precipitating event of his back 
and knee problems, Dr. S.J.'s opinion is entitled to less 
probative weight than the July 2009 VA examiner's opinion, 
which considered all the pertinent evidence in the claims 
file, including the 1973 accident, took into account the 
severity of the Veteran's foot disability when explaining 
whether his foot disability could have caused the Veteran to 
fall, and offered a thorough rationale for his opinion that 
the 1973 fall was not caused by his pes cavus.  

As for the April 1976 letter from K.S., M.D., the Board finds 
that the reference to intermittent back problems caused by 
mechanical derangement due to foot problems lacks specificity 
and is not of the same evidentiary weight as the VA 
examiner's opinion.  Dr. K.S. does not mention the 1973 fall, 
does not describe how foot derangement was in fact affecting 
the back, and does not indicate what the back problem was or 
whether it was even a chronic problem.  Whether it is or not, 
the statement from Dr. K.S. appears to be no more than a 
recitation of the Veteran's own self-reported history, 
unenhanced by medical judgment.  Without further explanation 
or rationale, it is consequently of lesser evidentiary 
weight.

Therefore, after considering the evidence in its entirety, 
the Board finds that the Veteran's status-post total right 
knee replacement, degenerative joint disease of the left 
knee, and status-post lumbar laminectomy with degenerative 
disc disease were  not caused or aggravated by the Veteran's 
service-connected pes cavus with callosities.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  


ORDER

Entitlement to service connection for a right knee disability 
secondary to service-connected pes cavus with callosities is 
denied.

Entitlement to service connection for a left knee disability 
secondary to service-connected pes cavus with callosities is 
denied.

Entitlement to service connection for a back disability 
secondary to service-connected pes cavus with callosities is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


